DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 9 – 11 have been amended
Claim 12 has been canceled to obviate the previously presented of nonstatutory double patenting rejection

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by electronic mail response from Norman Thot (47993) on 2021.02.23.
The application has been amended as follows: 

Regarding Claim 1: Claim 1 has been amended as follows

atmosphere without being impeded --

Application Title: The application title has been amended as the title is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:

DRY-RUNNING GAS VANE PUMP HAVING A FIRST FLUID OUTLET AND A SECOND FLUID OUTLET ASSOCIATED WITH THE PUMP CHAMBER WITH THE SECOND FLUID OUTLET PERMANENTLY OPEN TO ATMOSPHERE WITHOUT BEING IMPEDED

Allowable Subject Matter
Claims 9 – 11, and 13 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 9 has been amended to recite “so that air flows out of the pump chamber via the second fluid outlet opening to atmosphere without being impeded.” Examiner additionally incorporates Applicant’s Remarks of 2021.12.21 with respect to claim 9 into these reasons for allowance.
The closest known prior art device was taught by US 2014/0286807, (“Sekiya”), which disclose or teach the general arrangement of the dry-running gas vane pump including having a first and a second fluid outlet opening from the pumping chamber, and 
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0147216 – Gas compressor with a first and second outlet
US 2014/0369878 – Gas compressor with a first and second outlet
US 3,320,899 – Vane pump and motors
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/BENJAMIN DOYLE/Examiner, Art Unit 3746